Citation Nr: 0200219	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE
Entitlement to an increased rating for the service-connected 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in October 2001.

The Board notes that the veteran submitted an Application for 
Increased Compensation based on Unemployability in July 2001.  
In light of the Board's determination that a 100 percent 
schedular rating is warranted for the service-connected PTSD, 
that claim is moot and will not be further addressed.


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; and intermittent inability 
to perform activities of daily living.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, §§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board finds that given the favorable nature of the 
Board's decision with regard to the claim, that no further 
assistance in developing the facts pertinent to this issue is 
required.

Service connection is currently in effect for PTSD, evaluated 
as 30 percent disabling under Diagnostic Code 9411, effective 
from February 21, 1996.  The veteran submitted his claim for 
an increased rating for PTSD in July 1999.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

PTSD is evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9411 of the Schedule.  
38 C.F.R. § 4.130 (2000).  Under those criteria, a rating of 
100 percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, including Diagnostic Code 9411 (2001).

After a full review of the record, including the testimony of 
the veteran, the Board finds that the evidence shows total 
occupational and social impairment with deficiencies in most 
areas which warrants a 100 percent rating under Diagnostic 
Code 9411 during the entire appeal period.

VA hospital records show that the veteran was admitted to an 
intensive six week PTSD day hospital program in June 1999.  
The discharge summary noted that the veteran was totally and 
permanently disabled from consistent gainful employment on 
the basis of his severe and continuing PTSD, as detailed in a 
vocational rehabilitation evaluation conducted during the 
program.  

The Vocational Rehabilitation evaluation was conducted in 
July 1999 to evaluate his employability and feasibility for 
vocational rehabilitation.  It was noted that he attempted to 
reenter school under the VA Chapter 31 training program in 
1997 but completed only two quarters of cabinet making before 
dropping out due to problems with nerves and inability to be 
around people.  It was indicated that he had worked at 
various jobs after discharge from active service and that the 
longest job was at a manufacturing plant where he was able to 
work the third shift and avoid being around people.  It was 
noted that most jobs lasted a year or less and that he either 
quit or was fired because of inability to get along with co-
workers or supervisors, as evidenced by numerous arguments 
and fights on the job.  It was indicated that he had problems 
being around people and isolated himself, experiencing severe 
anxiety when exposed to people to the extent that he became 
severely impaired in his ability to function.  It was 
indicated that he demonstrated problems in controlling his 
anger and rage and had had numerous fights on the job and 
with other people.  He reported increasing problems in 
getting "mixed up" on the job, having difficulty 
concentrating on this job tasks and receiving numerous 
reprimands as a result.

The examiner indicated that, during the evaluation, the 
veteran had impaired concentration and exhibited some 
difficulty in focusing on a particular subject.  The 
veteran's recent memory exhibited impairment and he 
experienced problems in carrying out complex task 
instructions, although that improved with prompting and 
additional time to respond.  The veteran reported that he had 
difficulty in keeping up with everyday events, such as 
keeping a checkbook or other basic records needed to maintain 
a business or keep a job.  It was indicated that he 
experienced marked impairment in processing new information, 
especially when it was unexpected.  It was noted that he had 
a long history of having difficulty interacting with people 
at work, with friends and family members.  It was concluded 
that he was extremely impaired in responding appropriately to 
supervision and to co-workers on the job.  It was found that 
he was markedly impaired in being able to follow work 
instructions and in his ability to complete work related 
tasks in a timely manner.  The examiner concluded that the 
severity of his symptoms limited his ability to remember and 
process work procedures and instructions.  It was also 
indicated that emotional lability prevented him from getting 
along with co-workers without distracting them or exhibiting 
behavioral extremes.  The examiner concluded that those 
psychiatric problems prevented him from being able to meet 
the demands of work on a sustained basis in a competitive 
work environment.  It was indicated that the symptoms had 
been present for over 12 consecutive months, were chronic in 
nature and that he had an extremely poor prognosis for 
improvement.  It was concluded that the veteran was not 
feasible for vocational rehabilitation due to the severity 
and chronicity of PTSD and the extremely poor prognosis for 
recovery.

On VA examination in July 2001, the veteran reported 
nightmares and flashbacks about his traumatic Vietnam 
experiences.  He reported that he was unable to sleep at 
night with bad dreams about people getting killed.  He 
reported feelings of isolation and poor concentration.  He 
indicated that he felt nervous and depressed.  He indicated 
that he could not stand crowds or noises.  On examination, he 
was hyperalert with an increased startle response.  His mood 
was depressed and nervous and his affect was constricted.  He 
admitted to auditory and visual hallucinations about Vietnam 
every now and then.  Orientation and memory were preserved 
but insight and judgment were impaired.  The examiner 
indicated that the veteran was advised to continue mental 
health treatments for PTSD.  It was concluded that the 
veteran had moderate to severe impairment in his social and 
industrial adaptability and is unable to work because of his 
PTSD symptoms and medical problems.  The examiner assigned a 
Global Assessment of Functioning Scale score of 50-60.

The evidence shows that the veteran's PTSD has resulted in 
total occupational impairment as he is unable to obtain or 
maintain employment.  The July 1999 Vocational rehabilitation 
evaluation concluded that the veteran was unable to work due 
to symptoms of PTSD.  It was indicated that he had difficulty 
both with the ability to concentrate and perform tasks 
necessary to retain employment.  It was found that he was 
markedly impaired in being able to follow work instructions 
and in his ability to complete work related tasks in a timely 
manner.  The examiner concluded that the severity of his 
symptoms limited his ability to remember and process work 
procedures and instructions.  As such, the Board finds that 
the veteran's symptoms attributable to PTSD result in gross 
impairment in thought processes or communication.  It was 
also found that he had a long history of difficulties working 
with co-workers and supervisors as a result of his PTSD, and 
constitutes another feature of total occupational impairment. 

In addition to this total occupational impairment, the 
evidence shows that the veteran's PTSD results in total 
social impairment.  As noted above, the veteran is unable to 
associate with co-workers and supervisors in a work setting.  
The evidence also shows that he is unable to socialize 
outside of the work setting and is unable to be around 
people.  There is also evidence of difficulty associating 
with family members.  His PTSD results in anxiety attacks and 
there is evidence of auditory and visual hallucinations.  His 
insight and judgment were described as poor on the most 
recent VA examination.  Despite medical care and therapy, he 
has shown continued problems with anger, anxiety, sleep, and 
interpersonal skills.  There is also evidence that the 
veteran is had intermittent inability to perform activities 
of daily living as it was noted by the Vocational 
rehabilitation examiner that he was unable to keep a 
checkbook and other daily record keeping.  

The evidence does not show that the veteran currently has 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name as contemplated 
by a 100 percent disability evaluation.  However, that is 
essentially the only portion of the criteria not shown by the 
evidence of record.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  The Board finds that although the most recent 
VA examination report noted that the veteran was unable to 
work due to PTSD symptoms and medical problems, the 
preponderance of the evidence shows that it is his 
psychiatric condition that causes his unemployability.  
Giving the veteran the benefit of the doubt, the Board 
concludes that the medical evidence of record shows that PTSD 
results in total occupational and social impairment, as 
evidenced by continued severe symptoms despite regular 
treatment.  Accordingly, the Board finds that a 100 percent 
evaluation under Diagnostic Code 9411 is appropriate.


ORDER

A 100 percent schedular disability evaluation for the 
service-connected PTSD is granted, subject to the laws and 
regulations governing the award and disbursement of monetary 
benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

